Citation Nr: 1642554	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-28 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to service-connected lumbar spine disability. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from April to October 2006.  He also had periods of active duty for training in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the RO issued a statement of the case (SOC).  Since that time, VA treatment records referable to the three claims, and VA examination reports referable to the Veteran's service-connected lumbar spine disability, have been associated with the claims file.  In light of the remand, the AOJ will have an opportunity to consider this new evidence in connection with these three claims.  

Moreover, on VA psychiatric examination in March 2015, the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits since 2014.  On remand a request should be made for the Veteran's SSA disability records.  38 C.F.R. § 3.159(c)(2).  Since the case is being remanded, updated VA treatment records dating from May 2014 should be obtained.  

Additionally, in October 2011 the Veteran was afforded a VA genitourinary examination.  The diagnosis was erectile dysfunction, which the examiner opined was not related to the Veteran's service-connected back disability, but then noted that "sexual dysfunction may be seen in patients with structural radiculopathies at the lower levels."  In April 2012, after that VA examination, the Veteran was service connected for bilateral lower extremity radiculopathy.  As the Veteran's service-connected disability picture has changed a new examination and opinion is needed.  

Finally, the Veteran contends that he has hearing loss and tinnitus due to high frequency noises during active duty.  VA treatment records show a problem history of the hearing loss and tinnitus.  The Board finds that a VA examination and medical opinion is warranted for the hearing loss and tinnitus claims, which has not yet been afforded to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Update the record to include all of the Veteran's VA medical records dating from May 2014.  

2.  Request the Veteran's SSA disability records and associate them with the claims file.

3.  Thereafter, schedule the Veteran for VA examinations with appropriate medical professionals in connection with the claims of service connection for erectile dysfunction, hearing loss, and tinnitus.  The entire claims file should be reviewed by the examiners.  The examiners should also discuss the Veteran's in-service, and current, complaints and symptoms.  All indicated tests should be done, and all findings reported in detail.  The examiners are then requested to opine as follows:

a.  for the claims of service connection for hearing loss and tinnitus, whether it is at least as likely as not (50 percent or greater probability) that the disorder, if found, had its onset during service or in the year after active military service, or is otherwise related to active military service.

b.  for the claim for erectile dysfunction, whether it is at least as likely as not (50 percent or greater probability) that the disorder is caused or aggravated by the Veteran's service-connected lumbar spine and/or associated radiculopathy (to include medication taken for these disabilities).

A complete rationale should be provided for each opinion.

4.  After completion of the above, re-adjudicate the issues of service connection for erectile dysfunction, hearing loss, and tinnitus based on all the evidence of record.  All of the evidence associated with the claims file after the July 7, 2014, SOC must be addressed.  If any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

